Dowling, J. (dissenting):
Had the trial court done no more than in open court grant the defendant’s motion to set aside the verdict and dismiss the complaint (pursuant to the motion made at the close of the plaintiff’s case, decision on which was reserved), I would agree with the opinion of Mr. Justice Scott that section *1871021 of the Code of Civil Procedure applied and that no findings of fact were necessary to be made. But the court went further and entered an order embodying a narrative of the happenings upon the trial and thereafter, concluding with the setting aside of the verdict of the jury (no ground therefor being assigned in the direction), and also dismissing the complaint (though not formally directing the entry of any judgment). This order was treated as a decision and was made the basis of the judgment which followed. I think plaintiff had the right to except thereto, and not only to challenge what it contained, but to raise by exception the failure to include therein what it submitted by way of proposed findings. For this was not an ordinary case of a dismissal at the close of the plaintiff’s case, but one made after the case had been tried out on both sides, before court and jury, and the jury had, at defendant’s request, been called upon to answer specific questions, which they .decided adversely to defendant. This left the case in the position of having two controverted questions of fact, decided by the jury, and many remaining questions of fact and law, to be decided by the court upon the whole case. The court appears to have passed on none of these, but has left the plaintiff with the only findings of fact made (which were found in its favor) set aside by the court, with no reason assigned, and with the inferences which must be unfavorable to plaintiff arising from such action. The defendant, by its request to go to the jury upon the two issues submitted, admitted that there was a question of fact to be determined, and that question had been tried out. I think, therefore, that the case came within the provisions of section 1022 of the Code of Civil Procedure, requiring the making of a decision by the court. This would as well enable the appellate court to make the appropriate findings in case of a reversal, and obviate the necessity of a new trial.
I, therefore, dissent from the affirmance of this order, and favor reversal and the granting of the motion made by plaintiff.
Order affirmed, with ten dollars costs and disbursements.